Citation Nr: 1230007	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Competency to manage disbursement of VA funds without limitation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from October 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2008, which found that the Veteran was not competent to handle the disbursement of VA funds.  The appeal was remanded in October 2010.

In March 2010, the Veteran appeared at a hearing held at the RO before a Veterans Law Judge (i.e., Travel Board hearing) who is no longer with the Board.  In June 2012, the Veteran was notified that he could, if he wished, appear at an additional Board or RO hearing, and that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  He did not respond to the letter, and, accordingly, the appeal was referred to another VLJ for appellate consideration.  The transcript of the March 2010 hearing is of record.  
 
At a July 2011 VA social and industrial survey, the Veteran said he did not think he should be the manager of his funds, but he expressed discontent with his current fiduciary, citing problems with communication.  He said he could not reach the fiduciary by telephone, and that the fiduciary did not return the Veteran's messages.  The file contains a March 2008 request for fiduciary form signed by a VA official, noting that the Veteran's son, J., was the next of kin, but in April 2008, a professional fiduciary was appointed.  In view of the Veteran's stated dissatisfaction with the current fiduciary, the matter of whether a different fiduciary, such as the Veteran's son, should be appointed is REFERRED to the agency of original jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

As a result of chronic brain syndrome associated ith brain trauma with psychoneurosis and anxiety, dependency and depression, Veteran lacks the mental capacity to contract or to manage his affairs, including the disbursement of VA funds without limitation. 


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 3.353 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) notice is not required in this case because the United States Court of Appeals for Veterans Claims (Court) has explicitly held that the VCAA does not apply to competency cases.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In this regard, in July 2007, the RO entered a proposal of incompetency decision, of which the Veteran was informed.  He was informed that VA proposed to find him incompetent, and he was advised of the information, and any medical or lay evidence, that he could provide on his behalf, if he disagreed with this proposal.  He was advised of what a finding of incompetency meant, and that if he was found incompetent, a fiduciary would be appointed to manage his funds.  He was also provided with examinations to determine his competency, most recently a Social Work Service evaluation in July 2011.  

Pursuant to information elicited at the Travel Board hearing, the case was remanded for additional development of the evidence.  This action satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board also finds that there has been substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  In this regard, the prior remand directed as follows:  

Schedule the Veteran for a VA social and industrial survey (field examination) by a social worker in order to identify the degree of impairment the Veteran may have handling his finances.  The field examiner should assess the Veteran's social, economic and industrial adjustment, and ability to administer funds without limitation.  The field examiner should also interview the Veteran's fiduciary (his son, J.C.R.) regarding the Veteran's competency to handle funds.

The Board observes, first, that a "social and industrial survey" and a "field examination" are not the same thing, but, rather, two different types of examination.  In addition, a "field examiner" and a "social worker" are two separate positions, with differing requirements.  Thus, it was error for the Board to have considered these as synonymous.  In this case, the file documents considerable efforts on the part of the AMC/RO to comply with the request; ultimately, a social and industrial survey was provided to the Veteran in July 2011, by a Licensed Clinical Social Worker.  The Veteran's son was also present at the evaluation; however, the son was not and is not, in fact, the fiduciary.  Instead, a professional fiduciary was appointed.  Thus, in view of the errors in the Board's remand request, literal compliance with the remand directive was essentially impossible.  

Extensive information was provided for the examination, including evidence concerning the Veteran's living situation and his ability to manage financial affairs.  Additional information was provided by the Veteran's son.  There is no reason to doubt the credibility of the evidence received in the course of the evaluation, which included all necessary information and findings to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the social and industrial survey was the actual examination requested, with the field examination noted parenthetically, as an explanation rather than a separate examination.  Finally, there is no indication that the fiduciary has much, if any, actual contact with the Veteran, or does anything besides pay bills.  In fact, the Veteran has complained that he is not able to get in touch with the fiduciary.  In contrast, the Veteran's son lives with the Veteran and has day to day experience with the Veteran's behavior, financial and otherwise.  Thus, the Board can see no benefit to interviewing the appointed fiduciary in order to gain insight into the capacity of the Veteran to manage his VA financial affairs.  Hence, the Board finds that the examination substantially complied with the remand request, and additional remand is not necessary.  See Dyment; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation. 38 U.S.C.A. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102. 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

In the present case, service connection is in effect for chronic brain syndrome associated with brain trauma, psychoneurosis, anxiety, dependency, and depression.  He has been in receipt of a permanent and total 100 percent rating for this disability since November 1, 1980.  He also is in receipt of a 20 percent rating for compression fractures of the thoracic spine since August 26, 2004.  Finally, he is also receiving special monthly compensation based on the need for aid and attendance of another since October 18, 2006.  

The Veteran believes he has the mental capacity to manage his own financial affairs.  He asserts VA's finding of incompetency was incorrect. 

Multiple examinations have been performed which address the question of the Veteran's competence.  As to the evidence indicating the Veteran is competent, a November 2009 VA psychiatric examiner opined that the Veteran was competent to handle monetary benefits in his own best interest.  At that time, the Veteran reported that his son no longer lived with him as he had kicked him out.  The Veteran reported living by himself now and said that he alone handled his shopping, laundry, and house cleaning.  It was noted he was oriented to person, place, time, and situation.  There were no demonstrated cognitive impairments per a mini-mental examination.  In addition, a July 2010 letter from the Veteran's landlord remarks that the Veteran has paid his rent on time and taken care of the property for the seven years he has lived at the rental property.  Moreover, a May 2008 VA psychosocial report noted that the Veteran's cognitive function has improved since 2006, although further evaluation was recommended.  

The Veteran's March 2010 hearing testimony was noted to be clear and frank.  He stated that he had always managed his money well and paid his bills on time.  He contended that his son and the son's girlfriend were trying to "con" him into thinking he was demented.  He believed his son was trying to put him in a nursing home and take over his land and money.  He said that he could cook and clean himself, and that he only needed a car and driver for shopping and medical appointments. 

On a VA traumatic brain injury examination later in March 2010, however, although the Veteran denied memory impairment, memory impairment was noticeable on the examination.  He denied all other cognitive problems.  After examination, review of the file, and detailed neuropsychological testing, the examiner concluded that the Veteran was incompetent.  His mathematical reasoning showed that he could do basic math, but he frequently confused addition and subtraction on written problems, and had difficultly conceptualizing basic problems.  He showed signs of frontal lobe impairment in conversational speech.  He had difficulty following along problems and had difficulty with memory, which would result in his inability to manage funds adequately.  Overall, he was not competent to manage funds on his own behalf. 

Other evidence in support of the RO's incompetency finding includes VA examinations performed in April 2007.  On a VA neurological examination, the Veteran was observed to be rambling and repetitious, with memory difficulties, blackouts, frequent headaches, weakness and fatigue.  The VA neurologist opined that the Veteran was not capable of taking care of his own affairs.  The Veteran was not capable of caring for himself and protecting himself from the hazards of daily living.  

A VA psychiatric examination in April 2007 resulted in the conclusion that the Veteran would likely lack capacity to adequately make reasonable decisions on his own behalf regarding finances or regarding healthcare.  His head injury required his son to cook, clean, bathe, wash clothes, shop, and pay the bills.  The Veteran's son reported that the Veteran became confused.  Notably, the Veteran's son was in the interview because the Veteran had been unable to coordinate the Veterans' Service Bus, and his son had to leave work and drive him to the interview.  The examiner diagnosed dementia due to head trauma.  

In an addendum dated in May 2007, the conclusion of the neurologist and the psychiatrist was that the Veteran was severely disabled and unable to mange his affairs without the assistance of his son.  A VA aid and attendance examination in April 2007 also concluded that the Veteran was incapable of managing his own payments.  

A VA examination was performed in January 2011, which included review of the claims file.  The Veteran reported periodic problems with his memory.  He seemed to underestimate his disabilities, and exaggerate his abilities.  The examiner concluded that that the Veteran was not capable of managing his financial affairs.  He continued to have problems with judgment and inappropriate behavior concerning money, as evidenced by his having given a young girlfriend approximately $50,000, over the past three years by his own account.  

A VA social and industrial survey was obtained in July 2011.  The Veteran was accompanied by his son.  The Veteran explained that he had had difficulty managing monies in the past.  He said he had been involved with 2 young women from approximately 2007-2009.  He reported having given one of them $50,000 over a period of two years, and the son surmised that much more had been lost to theft.  He continued to see the other on an infrequent basis.  The Veteran himself stated that he did not think he should be the manager of his funds, but he did express dissatisfaction with his current fiduciary.  Currently, he resided with his son and his son's girlfriend; he contributed to household expenses.  His family assisted with his activities of daily living as needed, and provided transportation for him.  He stated that he was pleased with his current living situation.  He reported an active lifestyle.  

Concerning the Veteran's capacity to manage his financial affairs, the examiner noted that the Veteran had clearly demonstrated issues of judgment and insight which continued to leave him vulnerable to manipulation and exploitation.  He currently had a fiduciary, appointed by VA for his VA funds only, who paid his rent, utilities, and provided for incidentals.  He was assisted in managing the remainder of his monies by his son.  The examiner concluded that the Veteran was not capable of managing his financial affairs.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Although many of the examiners relied heavily on the Veteran's having given a young woman substantial sums of money, totalling at least $50,000 over two or three years, as demonstrating his incompetence, the Board does not find that this fact, alone, is dispositive.  Significantly, there is no evidence that the Veteran suffered financial hardship as a result.  As evidence of a larger problem, however, the most recent examiner found that his behavior and attitude demonstrated issues of judgment and insight which continued to leave him vulnerable to manipulation and exploitation.  He also has been noted to have some grandiose ideation, with an exaggerated view of his abilities.  

Moreover, although on a mini-mental status examination in November 2009, the cognitive function was considered normal, more in-depth evaluation revealed greater deficiencies.  For example, on the November 2009 examination, serial seven testing was fast and accurate, but in March 2010, more comprehensive psychological testing revealed that he frequently confused addition and subtraction on written problems, had difficultly conceptualizing basic problems, and had difficulty with memory.  On a December 2009 examination, he stated that he lived alone, and looked after himself, doing all of his own chores such as cooking and laundry.  On examination, however, he was rather disheveled, not very clean, and his clothing was in poor condition.  The examiner at that time did not feel that the Veteran's history was reliable, and recommended further evaluation concerning competence.  

In sum, the Board finds that the medical evidence of incompetence is based on examinations which were more comprehensive than the one examination in November 2009, which found the Veteran to be competent.  Although the Veteran's landlord stated, in July 2010, that he had paid his rent on time for past seven years, the question of his competency was not raised until 2007, and he has had a fiduciary paying the rent since 2008; thus, the statement is of very limited probative value.  His own statements must be considered in light of the remainder of the evidence, which includes medical evidence of his exaggeration of his abilities, with even grandiose ideation noted at times.  At his hearing in March 2010, he clearly expressed his contentions, but later that month, on a TBI examination, memory impairment was noticeable on the examination.  Thus, the medical evidence of incompetence, which includes multiple VA examinations, is also more probative than the Veteran's own statements of competence, which are contradicted by medical testing.  Indeed, on the most recent examination, in July 2011, the Veteran himself acknowledged that he needed assistance in managing his funds.   

Thus, the evidence clearly establishes the veteran's lack of competence to manage his VA funds.  There is no reasonable doubt concerning his mental incapacity to contract or to manage his affairs, including the disbursement of funds without limitation.  Accordingly, competency for VA purposes must be denied.


ORDER

Competency to manage disbursement of VA funds without limitation is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


